Citation Nr: 0626212	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error in a March 
1984 rating decision which assigned a 10 percent initial 
disability evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).


FINDING OF FACT

The assignment of a 10 percent evaluation for tinnitus in an 
unappealed March 1984 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The March 1984 rating decision that assigned a 10 percent 
disability evaluation for tinnitus did not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  Thus, a remand 
for any further technical compliance with the pertinent 
provisions is not necessary.

By a March 1984 rating decision, a 10 percent disabling 
evaluation assigned for tinnitus, under the provisions of 
38 C.F.R. § 4.87a, Diagnostic Code 6260.  This decision was 
not appealed, and thus the decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  Under the 
applicable criteria, RO decisions that are final and binding 
will be accepted as correct in the absence of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The 
Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  The Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In 1984, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1984).  The percentage ratings 
contained in the Schedule represented the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 


(1984).  The applicable rating criteria in effect at the time 
of the March 1984 rating decision set forth factors to be 
considered in the evaluation of tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1984).  At that time, Diagnostic Code 
6260 provided for a single 10 percent disabling evaluation 
for tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  Id.  This is the only 
evaluation available under this diagnostic code, and 
therefore the maximum disability evaluation available.  Id.  

The veteran's representative contends that the March 1984 
rating decision contains CUE.  The veteran's representative 
has made no specific allegations that the correct facts as 
they were known at the time were not before the RO in March 
1984.  Instead, the veteran's representative contends that at 
the time of the rating decision in question, the RO failed to 
correctly apply the criteria for rating tinnitus set forth in 
Diagnostic Code 6260; he now asserts Diagnostic Code 6260 
provided for the assignment of separate 10 percent disability 
ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, --- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 
2006), the Federal Circuit concluded that CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

In light of the above, the Board finds that the assignment of 
a 10 percent disability evaluation for tinnitus at the time 
of the 1984 rating decision was not CUE and the assignment of 
a 10 percent disability evaluation for tinnitus was correct.


ORDER

The March 1984 rating decision, which assigned a 10 percent 
disability evaluation, was not clearly and unmistakably 
erroneous, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


